Citation Nr: 0204073
Decision Date: 05/02/02	Archive Date: 08/16/02

DOCKET NO. 96-35 906               DATE MAY 02, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to a rating greater than 10 percent for residuals of
excision of a left groin sinus tract, consisting of a scar to
include the issue of entitlement to an extraschedular rating under
38 C.F.R. 3.321 (2001).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from October 1945 to January 1947.

By a July 1995 decision, the RO granted entitlement to compensation
benefits under 38 U.S.C.A. 1151 (West 1991) for residuals of
excision of a left groin sinus tract, rated then at a
noncompensable level.

The veteran appealed and in a November 1995 rating decision, the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina, granted an increased rating to 10
percent disabling for residuals of excision of a left groin sinus
tract, effective the date of claim.

In the course of appeal, in December 1996, the veteran testified at
a hearing before a hearing officer at the RO. A transcript of the
hearing is included in the claims folder.

The Board in May 2000 remanded the claim for additional
development, to include a determination by the RO as to whether to
refer this case to the appropriate officials for consideration of
an extraschedular rating. Action was taken in accordance with the
remand instructions and, thereafter, the case was returned to the
Board for further consideration.

The Board in the May 2000 Remand noted that, in multiple statements
and in testimony at the December 1996 hearing at the RO, the
veteran contended that multiple disorders have resulted as
residuals of excision of a left groin sinus tract, including a
neuropsychiatric disorder, a sexual dysfunction, a neuromuscular
disorder (with resulting multiple falls, reportedly resulting from
multiple severed nerves in the anatomical region of scarring), a
chronic pain disorder affecting areas beyond the anatomical area of
scaring, psoriasis of both inner thighs and the groin area, and
chronic illness with weakness and recurring fever (reportedly
resulting

- 2 -

from a sponge left in the groin at the operative site, that was not
removed until the veteran was operated on in April 1991).

The Board then concluded that those secondary claims were separate,
informal claims for compensation benefits pursuant to the
provisions of 38 U.S.C.A. 1151, and were not inextricably
intertwined with the claim for an increased rating for residuals of
excision of a left groin sinus tract, consisting of scar. The Board
considers this to be a correct delimiting of the scope of the RO's
July 1995 grant of an 1151 benefit for residuals of excision of a
left groin sinus tract. The Board notes in this regard that the
RO's July 1995 initial grant of the 1151 benefit was limited to
superficial scar, with a noncompensable rating assigned under
Diagnostic Code 7805, for other skin scars, to be rated on the
basis of functioning of the affected part. In that 1151 grant
decision, the RO noted that hospitalization reports and subsequent
reports related to the April 1991 left groin sinus tract excision
did not show that the residual scar caused any other disabilities.
By explaining that the absence of other residuals was the basis for
characterizing the 1151-granted disability as residual scar, and by
rating the 1151 disability benefit under Diagnostic Code 7805, the
RO made clear that the grant of the 1151 disability benefit was not
meant to be any broader. The entire scope of the 1151 grant was
limited to scar. The RO further clarified this position when it
increased the rating to 10 percent by a November 1995 decision, by
rating the 1151 disability under Diagnostic Code 7806, for tender
and painful superficial scar. Hence the scope of the 1151
disability for which an increased evaluation is here claimed is
limited to superficial scar, and cannot be made to encompass the
unrelated disabilities addressed by the veteran: neuropsychiatric
disorder, a sexual dysfunction, a neuromuscular disorder, a chronic
pain disorder affecting areas beyond the anatomical area of
scaring, psoriasis of both inner thighs and the groin area, and
chronic illness with weakness and recurring fever.

As such, the Board considers the veteran's representative's
contention, in a January 2002 statement, regarding impotence
secondary to the left groin scar, not to be intertwined and hence
not meriting consideration in the current appeal. All of those
secondary 38 U.S.C.A. 1151 claims were addressed by the RO in a
December

- 3 -

2001 decision, and the veteran and his representative are advised
to direct to the RO any disagreements with those December 2001 RO
determinations, in pursuit of separate appeals if appeals are
desired as to those claims.

FINDINGS OF FACT

1. The residuals of excision of a left groin sinus tract include a
tender and painful scar.

2. The residuals of excision of a left groin sinus tract,
consisting of a scar, do not result in an exceptional or unusual
disability such as marked interference with employment or frequent
periods of hospitalization.

CONCLUSION OF LAW

The maximum schedular rating has been assigned for residuals of
excision of a left groin sinus tract, consisting of a scar, and the
requirements for a higher rating for that disorder on an
extraschedular basis have not been met. 38 U.S.C.A. 1155, 5107
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 5100, 5102,
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg.
45,620 (August 29, 2001) (to be codified at sections including 38
C.F.R. 3.102, 3.159 and 3.326), 38 C.F.R. 3.321(b)(1), 4.7, 4.118,
Diagnostic Code 7804 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that during the pendency of this appeal,
there has been a significant change in the law. Specifically, on
November 9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).
Among other things, this law redefines the obligations of VA

- 4 -

with respect to its duty-to- assist, and supercedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order). This
change in the law is applicable to all claims filed on or after the
date of enactment of the Veterans Claims Assistance Act of 2000, or
filed before the date of enactment and not yet final as of that
date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
7, subpart (a), 114 Stat. 2096, 2099- 2100 (2000), as codified in
38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107, 5101, 5126 (West Supp.
2001). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). In
addition to the above law, implementing regulations have been
issued. These are found at 66 Fed. Reg. 45,620 (August 29, 2001)
(to be codified at sections including 38 C.F.R. 3.102, 3.159 and
3.326).

Because of the change in the law and regulations brought about by
the VCAA, a determination is necessary as to the potential for
prejudice to the veteran were the Board to proceed to consider the
merits of the issue presented. Bernard v. Brown, 4 Vet. App. 384
(1993). The Board finds no prejudice in proceeding on the merits in
this instance. The veteran was informed of the changes brought
about by the VCAA by a letter sent to him by the RO in June 200 1,
and he has been afforded ample time to respond and to submit
additional evidence pertaining to his claim.

While the veteran's representative in a January 2002 statement
contends that an examination is warranted in this case because the
most recent VA examination of the veteran's residuals of excision
of a left groin sinus tract, consisting of a scar, was conducted in
October 1997, the Board notes that the veteran was afforded the
opportunity to report for VA examination, scheduled in October
2001, but did not do so. No reason for his failure to report has
been presented.

The Board in its May 2000 Remand requested that the RO obtain
records underlying awards for Social Security disability benefits,
and requested that the RO consider referral of the veteran's
extraschedular benefits claim to the Undersecretary for Benefits or
the Director, VA Compensation and Pension Service, for assignment
of an extraschedular rating under 38 C.F.R. 3.321 (2001).

5 -

Such development was completed by the RO, with the RO concluded in
a February 2001 Supplemental Statement of the Case that no such
referral is warranted.

As noted above, the veteran was afforded the opportunity of VA
examinations in October 2001, including examination of his skin and
scars, but that he refused such examinations. In part, those
examinations were for development of additional claims for
disorders secondary to his residuals of excision of a left groin
sinus tract. As the Board determined in the Introduction to its May
2000 Remand, those secondary claims are not inextricably
intertwined with the current increased rating claim. Any
development for such claims are not be necessary for development of
the residuals of excision of a left groin sinus tract increased
rating claim on appeal.

As the Board noted in the May 2000 Remand, in November 1975 the
veteran, while heavily intoxicated, reportedly accidentally shot
himself in the right ankle with a 12-gauge shotgun. In November and
December, 1975, he was hospitalized at a VA facility; the right
ankle wound was debrided, and a split-thickness skin graft from the
right thigh to the right ankle was performed. In January 1976 the
veteran was found to have a 3-by-3.5 inch ulcer over the right
lateral malleolus with exposed tendon. A free groin flap was taken
from the left side and placed over the lateral malleolus on the
right lower extremity with microvascular anastomosis between the
superficial circumflex iliac artery and the flap to the terminal
portion of the tibialis anterior artery. The vein anastomosis was
from a branch of the saphenous vein in the groin to the lesser
saphenous vein in the ankle. The veteran did well postoperatively.
Later in the 1970's the veteran underwent further VA procedures
involving the right ankle, and VA hospitalizations including for a
recurrent fever and suspected systemic infection. In June 1976 at
a VA facility, the veteran was treated with IV for cellulitis of
the left groin at the donor site. In December 1976 also at a VA
facility, he was treated again for a rash of the left groin,
believed to be folliculitis or viral exanthem, with Erythromycin
prescribed. The veteran underwent VA hospitalization again in
January 1977 for cellulitis of the left thigh, treated with IV
Penicillin therapy.

6 -

By an October 1976 RO rating decision, the veteran was granted a
permanent and total disability rating for pension purposes on the
basis of the gun shot wound to the right ankle which had never
healed, and which precluded gainful employment.

In April 1991 the veteran underwent VA hospitalization for a left
groin sinus tract. It was noted that in November 1990 the veteran
developed an abscess in the left groin which was excised and
drained, but the sinus tract had persisted. Upon April 1991
hospitalization, the sinus tract was excised, with removal of
involved surrounding skin and subcutaneous tissues including
adipose tissue. The surrounding tissues, upon microscopic
examination, were found to have acute and chronic inflammation.

In multiple statements by the veteran, he has repeatedly contended
that a sponge was left in his left groin region at the time of the
January 1976 operation involving a left groin flap, that the sponge
was found upon hospitalization in April 1991, and that as a result
of the sponge left in his body he had suffered severe medical
debilitation. However, the operative and pathology reports from the
April 1991 operation reveal that not a sponge, but rather a free-
floating piece of a Dacryon graft (that had been used in the
January 1976 operation) was found in the thigh tissue and removed
when the sinus tract was removed. An April 1992 opinion from the VA
Chief, Surgical Service, affirmed this conclusion.

VA outpatient records in 1995 and 1996 reflect ongoing treatment
for a number of disabilities, including pain and skin disease
involving the left groin. In November 1995 the groin scars were
described as well healed, with no evidence of inflammation of
induration.

At a December 1996 hearing before a hearing officer at the RO, the
veteran testified that he had chronic pain in the left thigh all
the time. He testified that he had a problem with falling at times,
associated with shooting pain to the knee. He added that he had
fallen approximately 10 times since 1991. He testified that he had
severe pain that sometimes lasted only five minutes and at other
times lasted all day. He testified that he had been taking pain
medication since 1975. He added, in

- 7 -

effect, that the pain was completely disabling, so that all he did
during most of his waking hours was lie in bed or watch television.

At the most recent VA examination in October 1997, the examiner
found the scar residuals of excision of a left groin sinus tract to
consist of a 15-inch scar of the left groin which widened to two
inches. The scar was tender, adherent in the groin area for
approximately three-and-a-half inches, of normal scar texture
without ulcerations of skin breakdown, depressed in the center, 
white and slightly depigmented compared to the rest of the skin,
and covered by clothing. There was some underlying tissue loss in
a three-and-a-half inch area of the groin where the scar was
adherent. There was no inflammation, edema, or keloid formation. In
an addendum, the physician noted that he had reviewed the claims
folder, and did not find any additional disorder to be attributable
to the veteran's scar residuals of excision of a left groin sinus
tract.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4 (2001).
Separate diagnostic codes identify the various disabilities. In
addition, VA has a duty to acknowledge and consider all
.regulations which are potentially applicable through the
assertions and issues raised in the record, and to explain the
reasons and bases for its conclusions. These regulations include,
but are not limited to 38 C.F.R. 4.1 and 4.2 (2001). Also, 38
C.F.R. 4.10 (2001) provides that, in cases of functional
impairment, evaluations must be based upon lack of usefulness of
the affected part or systems, and medical examiners should furnish,
in addition to the etiological, anatomical, pathological,
laboratory, and prognostic data required for ordinary medical
classification, a full description of the effects of the disability
upon the person's ordinary activity. Schafrath v. Derwinski, 1 Vet.
App. 589 (1991).

The Board notes that the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (Court) recently held that an
appeal from an original rating does not raise the question of
entitlement to an increased rating, but instead is an appeal of an
original

- 8 -

rating. Fenderson v. West, 12 Vet. App. 119 (1999). This decision
recognized the distinction between a veteran's dissatisfaction with
an initial rating assigned following a grant of service connection,
and a claim for an increased rating of a service-connected
condition. The Court held that the significance of this distinction
was that at the time of an initial rating, separate ratings could
be assigned for separate periods of time based on the facts found-a
practice known as "staged ratings." The veteran's claim has been
pending for some time, and the Board will thus consider whether
staged ratings may be assigned during any part of this time.

The veteran's scar residuals of excision of a left groin sinus
tract are currently rated under Diagnostic Code 7804, for
superficial, tender, and painful scar. Under that Diagnostic Code,
where a superficial, tender, and painful scar is present, a 10
percent rating is assigned. 38 C.F.R. 4.118 (2001). The veteran has
already been assigned the maximum schedular rating under that Code,
and claims entitlement to a higher rating for his scar residuals of
excision of a left groin sinus tract. Both by asserting that he is
entitled to more than the maximum schedular rating, and by
asserting that his disability affects his employability, the
veteran raises the issue of entitlement to an increased evaluation
on an extraschedular basis. The question of an extraschedular
rating is a component of the veteran's claim for a higher rating.
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC
6-96. In deciding appeals, the Board is charged with the duty to
seek out all issues that are reasonably raised from a liberal
reading of the record and to identify all potential theories of
entitlement to a benefit including the possible applicability of an
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2001). Floyd v.
Brown, 9 Vet. App. 88 (1996). Extraschedular consideration is
appropriate when a case appears to present an exceptional and
unusual disability picture that renders impractical the application
of the regular rating schedule standards. See 38 C.F.R.
3.321(b)(1).

The Court established in Floyd v. Brown that the Board cannot
consider an extraschedular rating in the first instance; but
rather, the Court held that "the proper procedure for extra-
schedular consideration of a claim under 38 C.F.R. 3.321(b)(1)
requires consideration in the first instance by the Under Secretary
for Benefits (formerly the Chief Benefits Director) or the Director
of the Compensation

- 9 -

and Pension Service." Id. at 95. The Board's consideration of an
extraschedular evaluation does not appear to be discretionary. The
Court noted that "the Board is in fact obligated to consider the
applicability of the extra-schedular rating regulation, but must
then refer the matter for decision in the first instance by the
appropriate VA officials." Id. at 96.

However, the Court has also held that the Board must address
referral under 38 C.F.R. 3.321(b)(1) only when circumstances are
present which the Director of VA's Compensation and Pension Service
might consider exceptional or unusual. Shipwash v. Brown, 8
Vet.App. 218 (1995). Accordingly, the RO must refer the claim to
the Director, Compensation and Pension Service, only if there is
such an exceptional or unusual disability picture as to warrant
extraschedular consideration.

The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards.

38 C.F.R. 3.321(b)(1) (2001).

In this instance, as discussed above, there is no sufficient
indication that the veteran's residuals of excision of a left groin
sinus tract, consisting of a scar, result in marked interference
with employment or frequent periods of hospitalization, or
otherwise render impractical the application of the regular
schedular standards. While the veteran alleges that pain from the
residuals of excision of a left groin sinus tract precludes
activities other than lying in bed, the medical record reflects
that pain, instability, and lack of endurance of the veteran's
chronic right ankle gunshot wound residuals, not his residuals of
excision of a left groin sinus tract, preclude gainful employment.
The maximum schedular rating of 10 percent has already been
assigned for superficial, tender, and painful scar under Diagnostic
Code 7804. Records obtained from the Social Security Administration
include

10- 

records of medical assessments for Social Security disability
purposes as recently as the early and mid 1980's, in which the
veteran's complaints of pain in the left inguinal graft area as
well as the right ankle are noted, with pain exacerbated by
prolonged sitting, standing, or most activities, with reduced pain
upon lying down. These records provided by the Social Security
Administration in July 2000 do not present a different disability
picture of the residuals of excision of a left groin sinus tract
than that already identified by the VA examiner in October 1997.
These Social Security medical records also show that the veteran's
residuals of gunshot wound to the right ankle impaired work
functioning by impairing prolonged standing and walking,
maneuvering, and stability.

While the pain experienced by the veteran in the left groin has
been characterized by the veteran's representative as "severe," the
record as a whole does not support a conclusion that the regular
schedular standards for tender and painful scar are inapplicable in
this case.

Because the Board concludes that such factors as would preclude use
of the regular schedular standards are not present in this case,
referral to the Undersecretary for Benefits or the Director, VA
Compensation and Pension Service, for assignment of an
extraschedular rating under 38 C.F.R. 3.321 (2001), above the
maximum schedular 10 percent under Diagnostic Code 7804 for
residuals of excision of a left groin sinus tract, consisting of a
scar, is not warranted. 38 U.S.C.A. 3.321(b)(1).

ORDER

Entitlement to a rating in excess of 10 percent for residuals of
excision of a left groin sinus tract, consisting of a scar, is
denied.

N. R. ROBIN 
Member, Board of Veterans' Appeals

- 11 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 12 -



